NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS CREIGHTON SHRADER,                       No.    18-15905

                Petitioner-Appellant,           D.C. No. 1:17-cv-01338-LJO-JDP

 v.
                                                MEMORANDUM*
B. W. PLUMLEY,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Federal prisoner Thomas Creighton Shrader appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, Tablada v. Thomas, 533

F.3d 800, 805 (9th Cir. 2008), we vacate and remand.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      When, as here, a party files written objections to the magistrate judge’s

findings and recommendations, the district judge is required to conduct a de novo

review of the proposed findings and recommendations. See 28 U.S.C.

§ 636(b)(1)(C). The errors in the district judge’s order adopting the magistrate

judge’s report, including the references to Shrader as a state prisoner proceeding

under 28 U.S.C. § 2254 and constitutional claims which Shrader did not raise,

suggest that he may not have conducted such a review in this case. Accordingly,

we vacate the judgment and the May 10, 2018, order, and remand for the district

judge to conduct a de novo review of the findings and recommendations.1

      In light of this decision, we need not address Shrader’s remaining

arguments.

      Shrader’s motion to take judicial notice of his objections to the magistrate

judge’s findings and recommendations and rebuttal to the government’s response

is denied as unnecessary. Those documents were included in the government’s

supplemental excerpts of record and have been considered.

      VACATED and REMANDED.




1
  To the extent Shrader challenged the Bureau of Prisons’ calculation of his release
date, the district court had jurisdiction under 28 U.S.C. § 2241, and we therefore
reject the government’s argument to the contrary. See Hernandez v. Campbell, 204
F.3d 861, 864 (9th Cir. 2000).

                                          2                                   18-15905